Citation Nr: 0315828	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  01-09 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J. Silvestri, Ph.D.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had a period of active duty for training from 
April 1971 to July 1971, with subsequent service in the Army 
National Guard to December 1972.

By an October 1975 unappealed rating decision, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, denied the veteran's original claim of entitlement to 
service connection for a nervous condition.  By rating 
decision in January 1996, the RO denied an application to 
reopen the claim.  On appeal in December 1997, the Board 
determined that the veteran had not submitted new and 
material evidence in order to reopen the claim.  The veteran 
did not appeal the Board's decision.


REMAND

By a June 1999 rating decision, the RO denied the veteran's 
new application to reopen his claim of entitlement to service 
connection for a psychiatric disability.  On appeal in 
January 2003, the Board reopened the case and undertook 
additional development without remanding the matter to the 
RO.

Pursuant to its development request, the Board received 
additional medical evidence in May 2003.  The Board's 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Hence, any decision 
herein would be based in part on evidence developed by the 
Board pursuant to the invalidated regulation.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO should send the veteran a 
"VCAA letter."  

2.	The RO should then review all of the 
evidence, including all additional 
evidence obtained by the Board's 
development procedures, and 
readjudicate the issue on appeal.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and provided an appropriate 
opportunity to respond before the 
claims folder is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


